Dethmbrs, J.
For the facts, see our opinion in this same case reported in 364 Mich 341. Defendant Driver was represented by an attorney who took an appeal forthwith to this Court from the lower court’s, decree for plaintiffs. The other defendants, appellants here now, were represented by another attorney who, after entry of the adverse decree, first moved for a rehearing, which was denied, and this, their appeal therefrom, then followed. Thus, appeal in effect from 1 decree in 1 ease involving multiple defendants, became 2 appeals in this Court.
Our opinion and decision in the Driver appeal, 364 Mich 341, is controlling, requiring that the decree-below be and it is affirmed, without costs.
Carr, C. J., and Kelly, Black, Kavanagh, Souris,, Otis M. Smith, and Adams, JJ., concurred.